t c memo united_states tax_court barry and sherry blondheim petitioners v commissioner of internal revenue respondent docket no 15549-05l filed date terri a merriam jaret r coles asher b bearman and jennifer a gellner for petitioners thomas n tomashek and gregory m hahn for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy relating to dollar_figure of federal income taxes owed by petitioners for through petitioners argue that appeals was required to accept their offer of dollar_figure to compromise dollar_figure of federal_income_tax liability that respondent’s records reported were due from them for through we decide whether appeals abused its discretion in rejecting that offer we hold it did not findings_of_fact the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly when the petition was filed petitioners resided in kennewick washington beginning in petitioners’ federal_income_tax returns claimed losses and credits from their involvement in a partnership organized and operated by walter j hoyt iii hoyt the partnership was called shorthorn genetic engineering hoyt was the partnership’s general_partner and tax_matters_partner and the partnership was subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility unless otherwise indicated section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded petitioners also dispute respondent’s determination that they are liable for increased interest under sec_6621 this interest relates to deficiencies attributable to computational adjustments see secs a and a made following the court’s decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 as to this dispute the parties have agreed to be bound by a final_decision in ertz v commissioner docket no 20336-04l which involves a similar issue act of publaw_97_248 96_stat_648 hoyt was convicted on criminal charges relating to the promotion of this and other partnerships petitioners’ claim to the losses and credits resulted in the underreporting of their through taxable_income on date respondent mailed to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioners that respondent proposed to levy on their property to collect federal income taxes that they owed for through the notice advised petitioners that they were entitled to a hearing with appeals to review the propriety of the proposed levy on date petitioners asked appeals for the referenced hearing on date linda cochran cochran a settlement officer in appeals held the hearing with petitioners’ counsel cochran and petitioners’ counsel discussed petitioners’ intent to offer to compromise their through federal_income_tax liability to promote effective tax_administration petitioners contended that appeals should accept their offer as a matter of equity and public policy petitioners stated that it took a long time to resolve the hoyt partnership cases and noted that hoyt had been convicted on the criminal charges on date petitioners tendered to cochran on form_656 offer_in_compromise a written offer to pay dollar_figure to compromise their reported dollar_figure liability the offer was limited to a claim of effective tax_administration because petitioners had sufficient assets to pay their tax_liability in full petitioners supplemented their offer with a completed form 433-a collection information statement for wage earners and self-employed individuals four letters totaling approximately pages and volumes of documents the form 433-a reported that petitioners owned assets with a total current value of dollar_figure inclusive of the following assets current value cash in accounts dollar_figure cash_value of life_insurance big_number big_number pensions ira vehicles big_number cadillac escalade subaru brat real_estate residence 1big_number big_number real_estate oregon property big_number real_estate other properties furniture personal effects big_number big_number petitioners reported on form 433-a that this figure represent sec_80 percent of their home’s appraised value the form 433-a also reported that petitioners owed dollar_figure on the cadillac escalade dollar_figure on their residence dollar_figure on their various other properties and had taken a dollar_figure loan against form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today one of their pension plans the form 433-a reported the following monthly items of income and expense items of income amount husband’s wages dollar_figure wife’s wages big_number rental income big_number big_number items of expense amount food clothing and miscellaneous dollar_figure housing and utilities big_number transportation medical expense sec_669 taxes big_number big_number cochran determined that petitioners’ net realizable equity in their cash was the dollar_figure reported in their bank accounts and that petitioners’ net realizable equity in their life_insurance subaru brat and oregon property was the same as the reported values cochran noted the various encumbrances reported by petitioners and in the case of the furniture personal effects allowed a dollar_figure exemption for their entire value under sec_6334 she summarized petitioners’ assets and liabilities as follows cochran was told by petitioners that they had ascertained the value of each vehicle by using its trade-in value and considering its condition to be fair whereas sec_6334 limits this exemption to dollar_figure cochran does not explain in the notice_of_determination why she allowed petitioners the greater amount fair quick net market sale encumbrance realizable assets value value or exemption equity cash dollar_figure -- -- dollar_figure cash_value of life_insurance big_number -- big_number retirement accounts vehicles subaru brat dollar_figure -- cadillac escalade big_number big_number big_number real_estate residence big_number -- big_number big_number real_estate oregon property big_number -- -- big_number furniture personal effects big_number -- big_number big_number -- dollar_figure big_number big_number big_number big_number big_number -- petitioners had listed the value of this vehicle as dollar_figure in her comments following this summary cochran stated that she had not taken into account the value of petitioners’ s_corporation bear mart auto sales inc she also did not include petitioners’ real_estate holdings reported as having a current value of dollar_figure the only adjustment that cochran made to petitioners’ claimed expenses was that she allowed dollar_figure for housing instead of the dollar_figure that petitioners had claimed cochran stated that she made this adjustment in accordance with current local guidelines and that she considered petitioners’ particular circumstances but they did not warrant allowing the higher figure submitted by petitioners cochran determined that petitioners’ net realizable equity in their assets was dollar_figure and that they had a monthly petitioners had completed and submitted to cochran a form 433-b collection information statement for businesses which listed the assets and liabilities of their s_corporation disposable income of dollar_figure she calculated that petitioners could pay dollar_figure from their future income in sum cochran concluded petitioners’ net realizable equity in assets and future income equaled dollar_figure on date appeals issued petitioners a notice_of_determination sustaining the proposed levy the notice concludes that petitioners’ dollar_figure offer-in-compromise is not an appropriate collection alternative to the proposed levy the notice citing internal_revenue_manual irm sec_5 and states that petitioners’ offer does not meet the commissioner’s guidelines for consideration as an offer-in- compromise to promote effective tax_administration on the basis of economic hardship or equity and public policy cochran noted that since petitioners had not specified the basis on which they were making their offer she considered it under both economic hardship and equity and public policy grounds as to petitioners’ offer-in-compromise to promote effective tax_administration due to economic hardship the notice states considered under economic hardship the taxpayers have the ability to pay all amounts owed from either their assets or their income stream and still have assets and an income stream remaining worth over dollar_figure the amount being offered by the taxpayers represents of the taxpayers’ reasonable collection potential rcp cochran arrived at dollar_figure by multiplying petitioners’ monthly disposable income of dollar_figure by a factor of the taxpayers’ circumstances were considered but the taxpayers would have substantial assets and income stream remaining dollar_figure to cover their living and medical_expenses as such the taxpayers failed to document economic hardship in accordance with internal_revenue_manual as to petitioners’ offer-in-compromise to promote effective tax_administration based on equity and public policy the notice states when considered under public policy or equity grounds the taxpayers’ effective tax_administration offer proposal fails to meet the criteria for such consideration under internal_revenue_manual and therefore cannot be considered the notice further states as to cochran’s balancing of efficient collection with the legitimate concerns of taxpayers that the settlement officer has evaluated the taxpayers’ dollar_figure offer to compromise the underlying liabilities as a collection alternative to the proposed levy action based on that evaluation the taxpayers’ offer of dollar_figure could not be recommended for acceptance and therefore cannot be considered as a collection alternative in all other respects the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liabilities at issue in this case the notice states that petitioners have neither offered an argument nor cited any authority to permit appeals to deviate from the provisions of the irm opinion this case is another in a long list of cases brought in this court involving respondent’s proposal to levy on the assets of a partner in a hoyt partnership to collect federal income taxes attributable to the partner’s participation in the partnership petitioners argue that appeals was required to let them pay dollar_figure to compromise a dollar_figure federal_income_tax liability for through where an underlying tax_liability is not at issue in a case invoking our jurisdiction under sec_6330 we review the determination of appeals for abuse_of_discretion see 114_tc_604 see also clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 we reject the determination of appeals only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 125_tc_301 where as here we decide the propriety of appeals’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of appeals and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also clayton v commissioner supra barnes v commissioner supra fowler v commissioner tcmemo_2004_163 fargo v commissioner tcmemo_2004_13 affd 447_f3d_706 9th cir nor do we usually consider arguments issues or other matters raised for the first time at trial but we limit ourselves to matter brought to the attention of appeals see murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra pincite in 125_tc_301 the court declined to include in the record external evidence relating to facts not presented to appeals the court distinguished 123_tc_85 revd 439_f3d_455 8th cir and held that the external evidence was inadmissible in that it was not relevant to the issue of whether appeals abused its discretion in a memorandum that petitioners filed with the court on date pursuant to an order of the court directing petitioners to explain the relevancy of any external evidence that they desired to include in the record of this case petitioners made no claim that they had offered any of the external evidence to cochran instead as we read petitioners’ memorandum in the light of the record as a whole petitioners wanted to include the external evidence in the record of this case to prove that cochran abused her discretion by not considering facts and documents that they had consciously decided not to give to her consistent with murphy v commissioner supra we sustained respondent’s relevancy objections to the external evidence accord clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations sec_301_7122-1 proced admin regs list three grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt these grounds are doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 and proced admin regs petitioners reported on their form 433-a that they had assets worth dollar_figure cochran determined that petitioners’ reasonable collection potential taking into account their assets as well as future income was dollar_figure petitioners can afford to pay their dollar_figure tax_liability in full and do not argue that the liability is in doubt they seek to qualify for an offer-in-compromise to promote effective tax_administration see sec_301_7122-1 proced admin regs cf 447_f3d_706 9th cir taxpayers made an offer-in-compromise to promote effective tax_administration where they had sufficient assets to pay their tax_liability in full petitioners argue that respondent was required to compromise their tax_liability to promote effective tax_administration the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship and the compromise would not undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 iii proced admin regs if a taxpayer does not qualify for effective tax_administration compromise on grounds of economic hardship the regulations also allow the commissioner to compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling considerations of public policy or equity see sec_301 b ii proced admin regs cochran considered all of the evidence submitted to her by petitioners and applied the guidelines for evaluating an offer-in-compromise to promote effective tax_administration although petitioners did not specifically state on which basis they were submitting their effective tax_administration offer-in- compromise cochran considered it under both economic hardship and public policy and equity grounds cochran determined that petitioners’ offer was unacceptable because they had not demonstrated that they would suffer economic hardship and public policy and equity reasons did not weigh in favor of accepting their offer cochran’s determination to reject petitioners’ offer-in-compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners cochran’s determination was based on a reasonable application of the guidelines which we decline to second-guess see 124_tc_165 affd 454_f3d_782 8th cir clayton v commissioner supra barnes v commissioner tcmemo_2006_150 petitioners make seven arguments in advocating a contrary result first petitioners argue that the court lacks jurisdiction to review the rejection of their offer-in- compromise petitioners allege that hoyt had a conflict of interest that prevented him from extending the periods of limitation for the partnerships in which petitioners were partners petitioners conclude that any consents signed by hoyt to extend the periods of limitation were invalid which in turn means that the court lacks jurisdiction because the applicable periods of limitation have otherwise expired petitioners’ challenge to this court’s jurisdiction is groundless frivolous and unavailing it is well settled that the expiration of the period of limitation is an affirmative defense and not a factor of this court’s jurisdiction see day v mcdonough u s 126_sct_1675 a statute_of_limitations defense is not ‘jurisdictional’ 540_us_443 time bars generally must be raised in an answer or responsive pleading see also 220_f3d_1255 11th cir affg tcmemo_1998_347 177_f3d_119 2d cir affg tcmemo_1997_535 98_tc_607 57_tc_735 where as here the claim of a time bar relates to items of a partnership the claim must be made in the partnership proceeding and may not be considered at a proceeding involving the personal income_tax_liability of one or more of the partners of the partnership see davenport recycling associates v commissioner supra pincite0 chimblo v commissioner supra pincite 133_f3d_469 7th cir second petitioners argue that cochran’s rejection of their offer-in-compromise conflicts with the congressional committee reports underlying the enactment of sec_7122 according to petitioners their case is a longstanding case and those reports require that respondent resolve such cases by forgiving interest and penalties that otherwise apply we disagree with petitioners’ reading and application of the legislative_history underlying sec_7122 petitioners’ argument on this point is essentially the same argument that was considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite we do likewise here for the same reasons stated in that opinion we add that petitioners’ counsel participated in the appeal in fargo v commissioner supra as counsel for the amici while petitioners in their brief suggest that the court_of_appeals for the ninth circuit knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and otherwise to allow those clients to receive an abatement of their liability attributable to partnerships such as those here we do not read the opinion of the court_of_appeals for the ninth circuit in fargo to support that conclusion third petitioners argue that cochran inadequately considered their unique facts and circumstances we disagree cochran reviewed and considered all information given to her by petitioners on the basis of the facts and circumstances of petitioners’ case as they had been presented to her cochran determined that petitioners’ offer did not meet the applicable guidelines for acceptance of an offer-in-compromise to promote effective tax_administration based on economic hardship or public policy or equity grounds we find no abuse_of_discretion in that determination nor do we find that cochran inadequately considered the information actually given to her by petitioners cochran allowed the full amount of medical_expenses that petitioners submitted on their form 433-a while petitioners claimed during the administrative hearing that they would incur increased medical_expenses in the future they provided no substantiation of these costs to cochran because petitioners did not submit any documentation of future medical_expenses we find that cochran did not abuse her discretion in not allowing future medical costs that are entirely speculative see fargo v commissioner f 3d pincite it is not an abuse_of_discretion for appeals to disregard claimed medical_expenses that are speculative or not related to the taxpayer see also clayton v commissioner supra barnes v commissioner supra fourth petitioners argue that cochran did not adequately take into account the economic hardship they claim they will suffer by having to pay more than dollar_figure of their tax_liability we disagree sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some illustrative examples one of the examples involves a taxpayer who provides fulltime care to a dependent_child with a serious longterm illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead describe more dire circumstances speltz v commissioner f 3d pincite nor have petitioners articulated with any specificity the purported economic hardship they will suffer if they are not allowed to compromise their liability for dollar_figure petitioners have given us no reason to disagree with the essence of cochran’s determination that petitioners’ health does not render them incapable of earning a living nor have we reason to conclude that petitioners’ financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 proced admin regs we also are mindful that any decision by cochran to accept petitioners’ offer-in-compromise to promote effective tax_administration must be viewed against the backdrop of sec_301_7122-1 proced admin regs that section requires that cochran deny petitioners’ offer if her acceptance of it would undermine voluntary compliance with tax laws by we also note that the court_of_appeals for the ninth circuit in 447_f3d_706 9th cir affg tcmemo_2004_13 dismissed a similar claim of economic hardship advanced by the taxpayers there petitioners here like the taxpayers in fargo have substantial assets and future income potential and can afford to pay their tax_liability in full taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship a finding that we emphasize we do not make we would not find that cochran’s rejection of petitioners’ offer was an abuse_of_discretion because we conclude below in our discussion of petitioners’ fifth argument that her acceptance of that offer would have undermined voluntary compliance with tax laws by taxpayers in general the prospect that acceptance of an offer will undermine compliance with the tax laws militates against its acceptance see revproc_2003_71 2003_2_cb_517 irm sec_5 see also clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 fifth petitioners argue that public policy demands that their offer-in-compromise be accepted because they were victims of fraud we disagree while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two illustrative examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case see speltz v commissioner f 3d pincite unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that petitioners’ situation mirrors that of numerous taxpayers who claimed tax_shelter deductions in the 1980s and 1990s obtained the tax advantages promptly forgot about their investment and now realize that paying their taxes may require a change_of lifestyledollar_figure see clayton v commissioner supra barnes v commissioner supra we also believe that compromising petitioners’ case on grounds of public policy or equity would not promote effective tax_administration while petitioners portray themselves as victims of hoyt’s alleged fraud and respondent’s alleged delay in dealing with hoyt they take no responsibility for their tax predicament we cannot agree that acceptance by respondent of petitioners’ dollar_figure offer to satisfy their dollar_figure tax_liability would enhance voluntary compliance by other taxpayers of course the examples in the regulations are not meant to be exhaustive and petitioners’ situation is not identical to that of the taxpayers in fargo v commissioner f 3d pincite regarding whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in hoyt’s shelters to be culpable of negligence most recently in keller v commissioner tcmemo_2006_131 nor prevented the courts of appeals for the sixth and tenth circuits from affirming our decisions to that effect in 440_f3d_375 6th cir affg tcmemo_2004_279 and 439_f3d_1243 10th cir affg tcmemo_2004_275 a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue involves a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax lawsdollar_figure see clayton v commissioner supra barnes v commissioner supra sixth petitioners argue that cochran failed to balance efficient collection with the legitimate concern that collection be no more intrusive than necessary we disagree cochran thoroughly considered this balancing issue on the basis of the information and proposed collection alternative given to her by petitioners she concluded that the proposed levy action nor does the fact that petitioners’ case may be longstanding overcome the detrimental impact on voluntary compliance that could result from respondent’s accepting petitioners’ offer-in-compromise an example in irm sec_5 implicitly addresses the longstanding issue there the taxpayer invested in a tax_shelter in thereby incurring tax_liabilities for through he failed to accept a settlement offer by respondent that would have eliminated a substantial portion of his interest and penalties although the example which is similar to petitioners’ case in several respects would qualify as a longstanding case by petitioners’ standards the offer was not acceptable because acceptance of it would undermine compliance with the tax laws regarding the taxpayers represents the only efficient means for collection of the liabilities at issue in this case while petitioners assert that cochran did not consider all of the facts and circumstances of this case including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the secretary’s policies and procedures sec_301_7122-1 proced admin regs we find to the contrary cochran thoroughly considered petitioners’ arguments for accepting their offer-in-compromise and she rejected the offer only after concluding that petitioners could pay much more of their tax_liability than the dollar_figure they offered cf irm sec_5 when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance seventh petitioners argue that cochran inappropriately failed to consider whether they qualified for an abatement of interest for reasons other than those described in sec_6404 we disagree we find nothing to suggest that cochran believed that petitioners’ sole remedy for interest abatement in this case rested on the rules of sec_6404 in fact regardless of the rules of sec_6404 cochran obviously would have abated interest in this case had she agreed to let petitioners compromise their dollar_figure liability by paying less than the amount of interest included within that liability we hold that appeals did not abuse its discretion in rejecting petitioners’ dollar_figure offer-in-compromise in so holding we express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners' specific offer-in-compromise in the amount of dollar_figure see speltz v commissioner t c pincite we have considered all arguments made by petitioners for a contrary holding and have found those arguments not discussed herein to be irrelevant and or without merit an appropriate order will be issued
